Mayes, C. J.,
delivered the opinion of the court.
The appeal in this case is prosecuted by the city of McComb. The record discloses that on the 12th day of November, 1910, one D. A. Brumfield made an affidavit before F. D. Hewitt, police justice of McComb City, charging George Hill with willfully and unlawfully having in his possession one suit ease of whiskey, in the limits of the city, with the intent and purpose of selling same in violation of the ordinances of the city. Hill was placed on trial in the city court, and convicted of the offense charged, and from this conviction prosecuted an appeal to the circuit court, and that court, after hearing *196the testimony, directed the jury to acquit the defendant, from which instruction on the part of the court the city appeals.
The whole of the testimony offered on the part of the city to establish the guilt of George Hill proved only that one morning about 6:15 he was discovered by the assistant city marshal coming down the street with a suit case. It seems that this unusual conduct on the part of Hill attracted the attention of the marshal, whereupon the marshal started towards Hill to investigate. It appears that up to this time Hill had not seen the marshal, as he was standing under a little shed, and so Hill continued towards the marshal, until he had gotten in about fifty feet of him, when, for the first time, Hill became conscious of the proximity of this officer of the law. At this time the marshal started towards Hill, whereupon the officer says Hill wheeled as if he was going to get away. The officer then hailed Hill and told him to stop, and Hill did so. The officer then went up to Hill, and opened his suit case, and found in it fifty-seven half pints of whiskey, each having a convenient little corkscrew attached, so as to make it thoroughly convenient for the thirsty lover of the drink “that maketh glad the heart” to reach the contents without the provoking delay of searching for a corkscrew or encountering the danger incident to breaking the neck of the bottle. When the officer found that whiskey was in the suit case m such generous quantities, the suit case was seized, together with its contents, and carried to the city hall. At this exciting time Hill was forgotten by the officer, and it was not until ten o’clock that he was arrested. This is about all the testimony relied upon for the establishment of Hill’s guilt.
The statute under which Hill is prosecuted is section 1797 of the Code of 1906, as amended by Laws of 1908, p. 116, chapter 114. The statute referred to above, is made an ordinance of the municipality by the action of *197the municipal authorities, proceeding under section 3410, Code of 1906. The statute is as follows, viz.: “It shall he unlawful for any person in this state to have in his possession any intoxicating liquor with the intention, or for the purpose, of selling the same, or giving it away, in violation of law.” The facts of this case make it no stronger than the case of Stansberry v. State, 53 South. 783, unless it can be said that the corkscrew attachment is sufficient additional evidence to sustain a conviction, making this case a stronger one than the Stansberry case, in 53 South. 783. But the corkscrew may have been placed there by the lawful seller of the whiskey to Hill. The fact that the corkscrew convenience was attached to each bottle is not evidence of possession for unlawful purposes by Hill. It is a matter of common knowledge that nothing is more provoking and distressing than to have to. wait for a corkscrew when a burning and consuming thirst is raging within. It is possible that the lawful dealer in this whisky was something of a philanthropist, aand sought to save his impatient and thirsty patrons from the danger of breaking the neck of the bottle. It is possible that the lawful seller of the whiskey had.suffered the tortures of delay while impatiently searching for the corkscrew, and desired to protect his patrons from like agonies, and hence had attached this simple, but convenient, “little appliance as both a convenience and an aid to him in disposing of his “sweet poison.” It is true that the facts also show that when Hill saw the officer, and the officer started towards him, Hill “looked as if he was going to run;” but, unfortunately for Hill, he hesitated, and as a result lost his whiskey. Hill may have had many reasons for his fright when he saw the officer. Hill does not testify in the case, and so does not state why he was frightened, if such was the fact; but the fright may have been from a cause other than that he had possession of the whiskey with guilty purpose. When a man has whiskey in his possession in *198a dry town, and is out on the streets with it so early in the morning, it is natural for him to be a little suspicious; for he does not know whom to trust, nor from what source might come the enemy, bent on the destruction of his goods. The frightened look, under the circumstances, is no proof of guilty possession under the statute. In the case of Stansberry v. State, 53 South. 783, this court ruled that proof of mere quantity was not sufficient to sustain conviction under this statute. The additional fact that a corkscrew attachment is put on each bottle and the persons looks frightened is not enough additional proof to authorize a conviction. There must he testimony evidencing a purpose to sell or give away the liquors in violation of law, no matter how large or small may he the quantity in possession of a person at the time .the charge is made.
Under the facts of this case and the settled rules of criminal law, nothing goes to prove that the possession of this liquor was with any unlawful intent. We may suspicion; hut the wisdom of the law is such that it refuses to allow any person to be punished for any crime, however strong and well-founded may be the suspicion. There must he proof. We may be anxious to enforce the liquor laws of the state; hut they cannot he allowed to subvert the settled rules of criminal law and destroy all safeguards of liberty. Every pekson charged with any crime must he proven guilty by facts and circumstances which convince beyond a reasonable doubt. This degree of proof is required just as well when the prosecution is under the statute now under review as any other prosecution. Statutes of this character must be given such an interpretation as keep them in harmony with the general criminal law of the state and prevent them from being instruments of tyranny. Such statutes are not intended to make it possible to send innocent persons to prison, or to convict guilty ones without proof. If it be asked what proof is sufficient in this character of case, *199our answer is that this question must he determined on the facts of each case.
The action of the lower court was eminently proper, and is hereby approved.

Affirmed,.